         Case 1:04-cv-02022-PLF Document 552 Filed 03/04/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SAIFULLAH PARACHA,                             :
                                               :
               Petitioner,                     :
                                               :       Civil Action No. 04-2022 (PLF)
                                               :
       vs.                                     :
                                               :
DONALD J. TRUMP, et al.,                       :
                                               :
               Respondents.                   :

               MOTION FOR MODIFICATION OF PROTECTIVE ORDER

       Now comes the Petitioner, Saifullah Paracha, and respectfully moves this Court for a

modification of the protective order. (Dkt. 185). Specifically, Paracha requests this Court order the

classified documents to be transported to, and maintained within, a Cleveland-area SCIF for the

pendency of Mr. Paracha’s appeal from the denial of his petition for habeas corpus. (Dkt. 550:

Notice of Appeal; D.C. Cir. No. 20-5039).

       In September 2008, Judge Hogan issued a protective order detailing procedures for the

storing, handling, and controlling of classified documents in 118 pending Guantanamo Bay habeas

cases. (Dkt. 185). This protective order required the government to “arrange for one appropriately

approved secure area for petitioner’s counsel to use.” (Dkt. 185, Page 6, ¶ 19). All classified

documents disclosed to petitioner’s counsel must be “stored, maintained, and used only in the




                                                   1
         Case 1:04-cv-02022-PLF Document 552 Filed 03/04/20 Page 2 of 4



secure area,” and may be removed only if authorized by the Court Security Officer (“CSO”). (Dkt.

185, Page 6, ¶¶ 21-22).

       This provision in the protective order required Paracha’s Ohio-based habeas counsel to

travel to the secured facility in the greater D.C. area to prepare for and litigate Paracha’s habeas in

the district court. A trip to D.C. was necessary to review documents, draft pleadings, and prepare

for the merits hearing. To date, taxpayers have spent approximately $70,000 for Paracha’s habeas

counsel 1 to travel to and from D.C., including hotel expenses, airfare, and per diem. Keeping the

documents in a secured facility in the greater D.C. area made sense while Paracha’s case was being

litigated in this Court. The secured facility is close to the federal courthouse so when classified

documents needed to be filed or received, it was not overly burdensome to the CSOs.

       It makes less sense to keep the documents 400 miles away from habeas counsel now that

the case is on appeal. Instead, keeping the classified documents in a Cleveland-area SCIF is the

least burdensome for everyone involved and is the most fiscally responsible use of taxpayers’

funds. Unlike in the district court proceeding, Paracha’s appellate case will not involve multiple

classified filings. After opening documents are filed (which is anticipated to be done later this

month), there will be only three classified filings – Paracha’s opening and reply briefs, and the

government’s brief. After the CSOs transport the documents to a Cleveland-area SCIF, they would

only need to return for the three classified filings and one final time to return the documents to

D.C. when the appeal is complete. In contrast, undersigned counsel would require numerous,

multi-day trips to litigate the appeal. Counsel will need time at the secured facility to read through

classified transcripts and pleadings, and to draft the appellate briefs.


1
 This figure only includes expenses for Attorneys Shusky, Cahoon, and Bryan from the Federal
Public Defender’s Office.


                                                  2
         Case 1:04-cv-02022-PLF Document 552 Filed 03/04/20 Page 3 of 4



       The burden on the government and the CSOs in transporting and maintaining Paracha’s

classified documents in a Cleveland-area SCIF while his appeal is pending is minimal when

compared to the money the taxpayers will spend in funding undersigned counsel’s trips to D.C. to

prepare the briefs for appeal. Paracha respectfully requests this Court modify the protective order

and require the government to transport and maintain Paracha’s classified documents in a

Cleveland-area SCIF while his appeal is pending.



                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender


                                             /s/ CATHERINE ADINARO SHUSKY
                                             CATHERINE ADINARO SHUSKY
                                             Attorney at Law
                                             Office of the Federal Public Defender
                                             1660 W. 2nd Street, Suite 750
                                             Cleveland, Ohio 44113
                                             Phone: (216) 522-4856; Fax: (216) 522-4321
                                             cathi_shusky@fd.org
                                             CLAIRE R. CAHOON
                                             Assistant Federal Public Defender
                                             617 Adams Street
                                             Toledo, Ohio 43604
                                             Phone: (419) 259-7370; Fax: (419) 522-4321
                                             claire_cahoon@fd.org


                                             Counsel for Petitioner




                                                3
         Case 1:04-cv-02022-PLF Document 552 Filed 03/04/20 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 4, 2020, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic receipt.

                                                /s/ CATHERINE ADINARO SHUSKY
                                                CATHERINE ADINARO SHUSKY
                                                Attorney at Law

                                                Counsel for Petitioner




                                                      4
